DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.  Claims 1, 5, 6, 8, 10 and 14 were amended.  

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of claim 5, the Examiner withdraws the previously set forth 35 U.S.C. 112(b) rejection of claim 5 as detailed in the Office action dated April 14, 2022.

Claim Rejections - 35 USC § 103
Claim(s) 1-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al. (hereinafter “Duong”) (U.S. Pub. No. 2015/0303481A1, already of record).
Regarding claims 1, 2, 7 and 10, Duong teaches a free-standing electrode film formed by a dry fabrication process in which an active material (dry active material), a conductive additive and/or a binder material (dry binder) are mixed, and the mixture is subsequently calendared (see paragraph 78).  A dry fabrication process refers to a process in which no or substantially no solvents are used in the formation of the electrode film (absent of processing solvent residue).  As a binder material, a polyolefin-containing binder (binder comprising an elastic polymer) can be used without additional binders (contains no PTFE) (see paragraph 80).  
Duong teaches that a lithium ion battery anode can include up to about 95% by weight of the active material (see paragraph 83).  The upper limit of “about 95% by weight” may be interpreted to encompass an amount slightly larger than 95% by weight, including an amount of at least 96% by weight.  Alternatively, an amount of “about 95% by weight” as taught by Duong may be considered close enough to the claimed amount of at least 96% that one skilled in the art would have expected them to have the same properties.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05).  
Although Duong is silent as to a tensile strength of the electrode film, one of ordinary skill in the art would expect the electrode film of Duong, produced by the dry process described above, to exhibit the claimed tensile strength because the electrode film of Duong is composed materials substantially identical to those recited in claim 1, and is produced using a method substantially identical to that of claim 14. It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claims 3 and 4, Duong teaches that the binder material may consist essentially of polyethylene or polypropylene (see paragraph 80).
Regarding claims 5, Duong teaches that the binder could constitute at most 5% by weight (weight percent of elastic polymer of about 0.5-10 wt.%; weight percent of dry active material of at least about 95%).
Regarding claims 6 and 8, Duong teaches that a composite binder including PTFE and PVDF at a mass ratio of about 1:5 to about 5:1 (see paragraph 85).  Duong further teaches that the PTFE may be replaced by one or more polyolefins including polyethylene (see paragraph 80).  Thus, it is understood that the binder may comprise a mixture of PE and PVDF at a ratio of about 1:5 to about 5:1.  
Regarding claim 9, Duong teaches graphite as an anode active material (see paragraph 84).
Regarding claim 11, Duong teaches a cathode electrode film free or substantially free of undesired defects (see paragraph 102).
Regarding claims 12 and 13, Duong teaches an energy storage device 100 which can be a lithium ion battery, the energy storage device comprising a first electrode 102 and a second electrode 104, wherein the first electrode 102 and the second electrode 104 include a first current collector 108, and a second current collector 110, respectively (see paragraphs 71 and 76; FIG. 1).  The first electrode 102 may have a first electrode film 112 on a first surface of the first current collector 108 and a second electrode film 114 on a second opposing surface of the first current collector 108. Similarly, the second electrode 104 may have a first electrode film 116 on a first surface of the second current collector, and a second electrode film 118 on a second opposing surface of the second current collector 110 (see paragraph 77).
Regarding claim 14, Duong teaches a dry method for preparing an electrode film including mixing an active material (dry active material), a conductive additive and/or a binder material (dry binder), and subsequently calendaring the mixture to form a free-standing film.  A dry fabrication process refers to a process in which no or substantially no solvents are used in the formation of the electrode film (see paragraph 78).  As a binder material, a polyolefin-containing binder (binder comprising an elastic polymer) can be used without additional binders (at most an insubstantial amount of PTFE) (see paragraph 80).  
Regarding claim 17, Duong teaches that the fabrication process can be performed at room temperature or higher to facilitate formation of electrodes demonstrating desired electrical performances (see paragraph 66).
Regarding claim 19, Duong teaches that compression by calendaring can be performed at temperatures higher than about 140° C (see paragraph 101).

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duong as applied to claims 1-9, 11-14, 17 and 19 above, and further in view of Reinsch et al. (hereinafter “Reinsch”) (U.S. Pub. No. 2020/0220151A1, already of record).
Regarding claims 15 and 16, Duong is silent as to a nondestructive mixing process and to mixing a dry active material and a dry binder wherein mixing does not comprise high shear mixing.
Reinsch teaches a process for the production of an electrode for a lithium battery cell, the process comprising steps a) and b), wherein, in step a), at least one polymeric binder and at least one particulate fibrillation aid are mixed by a high-shear mixing procedure to fibrillate the binder; and, in step b), at least one electrode component is admixed with the at least one fibrillated binder by a low-shear mixing procedure (nondestructive mixing; mixing a dry active material and a dry binder wherein mixing does not comprise high shear mixing) (see paragraphs 7-10).  Because the at least one fibrillation aid for the fibrillation of the at least one binder is used in the high-shear mixing procedure, and the at least one electrode component is used only subsequently in the low-shear mixing procedure, it is possible to protect the at least one electrode component advantageously from high mechanical loads and, respectively, comminution effects arising in the high-shear mixing procedure, and to avoid resultant undesirable changes to materials. This also advantageously permits processing of electrode components which are sensitive or have relatively low mechanical stability, including, for example, graphite serving as an anode active material (see paragraph 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the two-step mixing process of Reinsch to the dry preparation method of Duong in order to protect the active material of Duong from high mechanical loads and to avoid resultant undesirable changes to materials.
Regarding claim 18, Reinsch teaches that in the low-shear mixing procedure, velocity gradients arising between the particles and/or arising between particles and a wall of the mixer are only small, and therefore shear arising is low. The particles here, exposed to low shear, can in particular retain their shape and/or be subject only to abrasion (dry active material has a first particle size distribution prior to mixing and a second particle size distribution subsequent to mixing, and wherein the first and second particle size distributions are substantially similar).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duong as applied to claims 1-14, 17 and 19 above, and further in view of Panzer et al. (hereinafter “Panzer”) (U.S. Pub. No. 2005/0064290A1, already of record).
Regarding claim 20, Duong is silent as to calendering the dry electrode film.
Panzer teaches an improved process for providing electrode blanks or plates wherein, after an electrode admixture is subjected to a first calendering step in a first direction, the blanks or plates are further subjected to a secondary calendering step in a direction other than the first direction (see paragraphs 19-21).  The secondary-calendered blanks are then subjected to a ternary calendering step in which the secondary-calendered blanks are rotated 180 degrees with respect to the direction the electrode admixture traveled when it entered the first calendering step. The secondary-calendered blanks 24 are further rotated 180 degrees into a bottom over top orientation.  (see paragraph 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapted the secondary and ternary calendering steps of Panzer to the production process of Duong because Panzer teaches that the resulting ternary-calendered blanks have a higher surface area and a lower basis weight than the sheet material and the secondary-calendered blanks formed from the primary and secondary calendering steps, respectively (see paragraph 22).

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
No other reference to an active material amount at or greater than 95 weight % is made in any other portion of Duong.  Furthermore, the electrode films prepared and tested by Duong all include less than 95 weight % of the active material, such as Examples 1, 2 and 5 disclosing 90 weight % of graphite, Example 3 disclosing 92 weight % of graphite, and Example disclosing 88 weight % of NMC.
Although the court in Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) may have made such a statement with regard to alloys that differed by less than 0.2% in elemental composition, such a statement has not been demonstrated to be relevant for electrode films that differ by at least 1%.
With regard to unexpected results, MPEP § 716.02(e)III states that “[a]lthough evidence of unexpected results must compare the claimed invention with the closest prior art, applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art.”  Applicant asserts that it cannot be required to compare the claimed invention to Office Action’s artificial combination of the disclosure of one or more references.  For example, the PTFE free electrode films prepared and tested by Duong do not include “at least 96 wt. % of active material” as recited in the present claims, and instead include at most 90 weight % of the active material when utilizing PE in a dry electrode film process or PVDF in a wet slurry coating process.

In response to Applicant’s arguments, please consider the following comments:
A)	A teaching of a value of “about 95%” is understood to encompass values slightly greater than 95%.  Although how much greater is uncertain, in this instance, a value 1% higher is not considered to be unreasonable.  The courts have held, for example, that a prior art teaching of carbon monoxide concentrations of "about 1-5%" overlaps with a claim limited to "more than 5%” because a teaching of "about 1-5%" allows for concentrations slightly above 5%.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05 I).  
With respect to the Examples of Duong, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123).
In Titanium Metals Corp. of America v. Banner, a claimed alloy including 0.8% of nickel was found obvious over a reference alloy including 0.75% nickel.  The relative difference between the claimed amount of nickel and the reference amount of nickel was 6.25%.  In the instant case, the relative difference between 95% active material and 96% active material is approximately 1.05%.    
This principle is not limited only to Titanium Metals Corp. of America v. Banner.  In the case of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10% (see MPEP 2144.05 I).  
As set forth above, the teachings of Duong are broader than what is included in the Examples of Duong.  Duong explicitly teaches the formation of PTFE-free electrode films including about 95% by weight of active material in a dry fabrication process.  This teaching by Duong is subject matter which does exist in the prior art, is not an “artificial disclosure by one or more references”, and is objectively closer to the claimed invention than Applicant’s Formula 3 which includes PTFE. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727